EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. S. Bennett on 07/28/2022.

The application has been amended as follows: Claim 1 line 10 is replaced by ---a control system including a processor and LCR (inductance, capacitance, resistance) circuitry…---

	
Reasons for Allowance
Claims 1-13 and 15-17 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a system comprising: an object formed incorporating a multifunctional assembly having a stacked, layered structure, the multifunctional assembly including: a first resistive layer, a first conductive layer electrically coupled to and stacked on the first resistive layer to distribute an electrical current through the first resistive layer, and a first pair of insulating layers including a first insulating layer stacked on and disposed across the first resistive layer and a second insulating layer stacked on and disposed across the first conductive layer on a side opposing the first resistive layer; and a control system including a processor and an LCR (inductance, capacitance, resistance) circuitry operationally couplable to the first resistive layer via the conductive layer and configured or programmed to directly or indirectly measure or detect a change in a structural configuration, structural integrity or structural health characteristic of the object, wherein the change in the structural configuration, structural integrity or structural health characteristic of the object is indicated by a change in electrical conductivity or resistance across the first resistive layer.
The closest prior art would be Lee et al (US 2009/0194525). Lee teaches a multifunctional assembly having a stacked, layered structure, the multifunctional assembly including: a first resistive layer, a first conductive layer electrically coupled to and stacked on the first resistive layer to distribute an electrical current through the first resistive layer, and a first pair of insulating layers including a first insulating layer stacked on and disposed across the first resistive layer and a second insulating layer stacked on and disposed across the first conductive layer on a side opposing the first resistive layer. However, Lee does not teach a control system including a processor and an LCR (inductance, capacitance, resistance) circuitry operationally couplable to the first resistive layer via the conductive layer and configured or programmed to directly or indirectly measure or detect a change in a structural configuration, structural integrity or structural health characteristic of the object, wherein the change in the structural configuration, structural integrity or structural health characteristic of the object is indicated by a change in electrical conductivity or resistance across the first resistive layer.
The second closest prior art would be Kessler et al (US 2011/0240621). Kessler teaches a control system operationally couplable to the first resistive layer via the conductive layer and configured or programmed to directly or indirectly measure or detect a change in a structural configuration, structural integrity or structural health characteristic of the object, wherein the change in the structural configuration, structural integrity or structural health characteristic of the object is indicated by a change in electrical conductivity or resistance across the first resistive layer. However, Lee does not disclose the control system including a processor and an LCR (inductance, capacitance, resistance) circuitry operationally couplable to the first resistive layer via the conductive layer and configured or programmed to perform the claimed functions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761